DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
Status of Objections and Rejections
The objection to drawings has been withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, lines 1: “fluorine-containing compound” should be “the fluorine-containing compound”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 16-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (D. Fernandez, Recovery of fluoride values from spent pot-lining: Precipitation of an aluminium hydroxyfluoride hydrate product, Separation and Purification Technology, 2008(61), page 182-92) in view of Koslowski (DE 10 2014 113 260; for citation purpose, a translation version is used), and further in view of Winsel (U.S. 5,407,555).
Regarding claims 1 and 22, Fernandez discloses a process for producing a fluorine-containing compound (page 182, Col. 1, para. 1, line 1: spent pot-lining SPL is a hazardous waste; lines 9-12: in the composition of the SPL, fluoride is present such as NaF, Na3AlF6 and CaF2; page 183, Col. 1, para. 3, lines 1-3: NaF in SPL is easily removed by a water wash, Na3AlF6 and CaF2 can be removed through chemical leaching) by a precipitation reaction (page 183, Col. 2, Sect. 2.3. Precipitation of fluoride), wherein the fluorine-containing compound is precipitated from a reaction medium (page 183, Col. 2, para. 4, lines 6-9: water-washed SPL sample was agitated in the Al3+ leaching solution by dissolving Al(NO3)3·9H2O in de-ionised water; thus the aqueous phase of the mixture of SPL sample and the Al3+ leaching solution are deemed to be the reaction medium) and wherein during the course of the precipitation reaction the pH value of the reaction medium is determined (page 184, Col. 1, para. 1, lines 3-5: pH values were determined with a Thermo Orion combination pH electrode).

Fernandez does not explicitly disclose the determined pH value is using an electrochemical measuring chain that contains an electrode as an indicator electrode and at least one reference electrode, wherein the electrode and the at least one reference electrode are constructionally integrated in a housing having an outlet and wherein the housing comprises a reference electrolyte in contact with the reference electrode and a sealed-off gas space above the reference electrolyte.
However, Koslowski teaches an electrochemical measuring chain (Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) that contains an electrode as an indicator electrode (Fig. 2; [0045] line 4: the measuring electrode 22, which is deemed to be an indicator electrode) and at least one reference electrode (Fig. 2; [0046] line 1: the reference electrode 21), wherein the electrode and the at least one reference are constructionally integrated in a housing (Fig. 2: indicating electrodes 21 and 22 are constructionally integrated in an house 27 of the potentiometric combination electrode 100) having an outlet (Fig. 2; [0047] line 2: the transfer 30, which can be configured, for example, as a ceramic diaphragm) and wherein the housing comprises a reference electrolyte (Fig. 2; [0046] line 5: a reference electrolyte 28) in contact with the reference electrode (Fig. 2: indicating the reference electrolyte 28 in contact with the reference electrode 21) and a sealed-off gas space above the reference electrolyte (Fig. 2; [0046] lines 8-9: an air-filled space 34 is located in a connection-side region of the chamber in which the reference electrolyte 28 is received; [0037] lines 13-15: the housing 2 is closed on the top in a liquid-tight and gas-tight manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez by replacing the Thermo Orion combination pH electrode with the potentiometric measuring chain for pH measurement as taught by Koslowski because Koslowski’s potentiometric measuring chain is suitable for pH measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEPE 2141(III)(B).

Fernandez and Koslowski do not explicitly disclose the indicator is a hydrogen gas diffusion electrode and wherein the at least one reference electrode comprises a hydrogen gas diffusion electrode (claim 1) or the hydrogen gas electrode is provided with hydrogen (claim 22).
However, Winsel teaches a hydrogen rod electrode including a hydrogen electrode in one aperture of a gas tube, which is connected at the other aperture to a cell holder for containing a hydrogen generation cell, used as a reference electrode for electrochemical measurements or as a pH measuring electrode ([Abstract] lines 1-6).  The hydrogen electrode consists of a platinum wire located in the tapered opening of a hydrogen tube 3; the other end of the hydrogen tube is into the actual gas cell casing 7 so that the connection is gas-tight (Fig. 1; Col. 2, lines 38-43).  In most cases, the hydrogen supply is adjusted in such a way that a small bubble occasionally escapes from the opening of the gas tube and into the electrolyte through the electrode 1 (for claim 22; Col. 4, lines 10-14).  The presence of and adjustable or controllable hydrogen source inside the hydrogen rod electrode allows easier performance of pH measuring methods (Col. 4, lines 31-34).  Thus, Winsel teaches a hydrogen gas diffusion electrode (Fig. 1) to be used as pH measuring electrode or a reference electrode (for claim 1; [Abstract] lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez and Koslowski by substituting the Thermo Orion combination pH electrode (Fernandez, page 184, Col. 1, para. 1, lines 4-5) and/or the pH measuring electrode 22 in the potentiometric combination electrode 100 (Koslowski, Fig. 2; [0045] lines 1-3) with the hydrogen rod electrode and substituting one of the at least reference electrode with the hydrogen rod electrode provided with as taught by Winsel because the hydrogen electrode with the presence of and adjustable or controllable hydrogen source inside the hydrogen rod electrode allows easier performance of pH measuring methods (Winsel, Col. 4, lines 31-34), wherein the hydrogen rod electrode would be used as a reference electrode for electrochemical measurements or as a pH measuring electrode ([Abstract] lines 4-6).

Regarding claims 2-3 and 16 Fernandez teaches the fluorine-containing compound is alkali metal fluoride (claim 2) and Na3AlF6 (claim 3) (page 183, Col. 1, para. 3, lines 2-3: Na3AlF6).
The designation “wherein the fluorine-containing compound is selected from the group consisting of KAlF4, K2AlF5, K3AlF6, hydrates thereof and mixtures of” in claim 16 that depends on claim 3 is optional and not required in the prior art.

Regarding claim 4, Fernandez teaches the reaction medium contains fluoride ions at commencement of the precipitation reaction (page 183, Col. 2, para. 4, line 1: SPL sample; page 182, Col. 1, para. 1, lines 9-11: the composition of the SPL has fluoride contents up to 20 wt. % such as Na3AlF6 ; thus when the SPL sample dissolved in the Al3+ leaching solution, i.e., the reaction medium, it contains fluoride ions; page 184, Col. 2, Eq. (1)-(19); page 185, Col. 1, Eq. (21): indicating the reaction medium containing fluoride ions [F-]) and hydroxide ions are added to the reaction medium during the precipitation reaction ([Abstract] lines 6-8: selective precipitation of fluoride as an aluminium hydroxyfluoride hydrate product was achieved by neutralization of the combined solutions with addition of 2M NaOH solution). 

Regarding claim 5, Fernandez, Koslowski, and Winsel disclose all limitations of claim 1 as applied to claim 1.  Fernandez, Koslowski, and Winsel do not explicitly disclose the reaction medium contains hydroxide ions at commencement of the precipitation reaction and fluoride ions are added to the reaction medium during the precipitation reaction.
However, Fernandez teaches the reaction medium contains fluoride ions at commencement of the precipitation reaction (page 183, Col. 2, para. 4, line 1: SPL sample; page 182, Col. 1, para. 1, lines 9-11: the composition of the SPL has fluoride contents up to 20 wt. % such as Na3AlF6 ; thus when the SPL sample dissolved in the Al3+ leaching solution, i.e., the reaction medium, it contains fluoride ions; page 184, Col. 2, Eq. (1)-(19); page 185, Col. 1, Eq. (21): indicating the reaction medium containing fluoride ions [F-]) and hydroxide ions are added to the reaction medium during the precipitation reaction ([Abstract] lines 6-8: selective precipitation of fluoride as an aluminium hydroxyfluoride hydrate product was achieved by neutralization of the combined solutions with addition of 2M NaOH solution). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez, Koslowski, and Winsel by substituting adding hydroxide ions into the reaction medium containing fluoride ions with adding fluoride ions into the reaction medium containing hydroxide ions
 because changes in sequence of adding ingredient renders a prima facie obvious directed to a process. MPEP 2144.04 (IV)(C).

Regarding claim 7, Fernandez, Koslowski, and Winsel disclose all limitations of claim 1 as applied to claim 1.  Fernandez further discloses a reaction partner is added to the reaction medium (page 184, Col. 1, para. 1, line 7: pH was adjusted with 2M NaOH solution; here NaOH is deemed to be the reaction partner).  
Fernandez and Koslowski do not explicitly disclose the addition of the reaction partner is terminated as soon as the pH value in the reaction medium determined by the electrochemical measuring chain achieves a value of 2.5 to 7.
However, Fernandez teaches the effect of pH on the precipitation of aluminium hydroxyfluoride (page 188, Col. 1, Sect. 4.3), and as pH increased up to 5.50, fluoride recovery from Al3+ leachates reached a maximum (page 188, Col. 1, para. 1, lines 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez, Koslowski, and Winsel by terminating the addition of the reaction partner at pH 5.50 as suggested by Fernandez because at such a pH value the fluoride recovery reached a maximum (page 188, Col. 1, para. 1, lines 4-5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Further, the combined Fernandez, Koslowski, and Winsel would necessarily result in the pH value being determined using the electrochemical measuring chain.

Regarding claim 8, Fernandez teaches a reaction partner (page 184, Col. 1, para. 1, line 7: NaOH solution) is added to the reaction medium and the addition of the reaction partner during the course of the precipitation reaction is controlled (page 184, Col. 1, para. 1, line 7: pH was adjusted with 2M NaOH solution).  As a result, the combined Fernandez, Koslowski, and Winsel would necessarily result in the pH value being determined using the electrochemical measuring chain.

Regarding claims 17-18, Fernandez, Koslowski, and Winsel disclose all limitations of claim 7 as applied to claim 7.  Fernandez, Koslowski, and Winsel do not explicitly disclose the addition of the reaction partner is terminated as soon as the pH value in the reaction medium determined by the electrochemical measuring chain achieves a value of 3.0 to 5.0 (claim 17) or 3.5 to 4.5 (claim 18).
However, Fernandez teaches the effect of pH on the precipitation of aluminium hydroxyfluoride (page 188, Col. 1, Sect. 4.3).  As pH increased up to 5.50, fluoride recovery from Al3+ leachates reached a maximum (page 188, Col. 1, para. 1, lines 4-5), and mathematical modeling work anticipated the increase in AlF2OH concentration with pH up to pH 6.5-7 (page 188, Col. 1, para. 1, lines 6-8).  Thus, the pH value is a result-effective variable that can be optimized for fluoride recovery in a particular precipitation reaction of different fluorine-containing compounds, different reaction media, and different reaction partners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez, Koslowski, and Winsel by optimizing the pH value within the claimed pH ranges to terminate the addition of the reaction partner because the pH value is a result-effective variable and can be optimized through routine experimentation to obtain maximum fluoride recovery. MPEP 2144.05 (II)(B).

Regarding claim 21, Fernandez, Koslowski, and Winsel disclose all limitations of claim 1 as applied to claim 1, including an electrochemical measuring chain (Koslowski, Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) comprising a measuring electrode 22 and a reference electrode 21 constructionally integrated in a housing 27 having a transfer 30 that is deemed to be an outlet, wherein the housing comprises a reference electrolyte 28 and air-filled space 34 above the reference electrolyte (Fig. 2), wherein the reference electrode would be substituted with the hydrogen electrode as taught by Winsel.  Here, Koslowski further discloses a pressurized fluid is introduced into the chamber, and the internal pressure prevailing in the chamber causes a continuous outflow of reference electrolyte from the chamber via the overpass ([0040] lines 2, 4-6).  Moreover, Winsel discloses a hydrogen electrode (Winsel, Fig. 1) used for a reference electrode ([Abstract] lines 4-5), which is connected to a gas cell (Fig. 1; Col. 2, lines 48-43) for applying hydrogen in such a way that a small bubble occasionally escapes from the opening of the gas tube 3 and into the electrolyte through the electrode 1 (Fig. 1; Col. 4, lines 10-14).  Thus, the combined Koslowski and Winsel by substituting the reference electrode of Koslowski with the hydrogen electrode of Winsel comprises electrochemical measuring chain (Koslowski, Fig. 2; [0045] lines 1-2: a potentiometric combination electrode 100 for pH measurements) including a hydrogen electrode which is connected to a gas cell (Winsel, Fig. 1) for applying hydrogen in such a way that a small bubble occasionally escapes from the opening of the gas tube 3 and into the electrolyte through the electrode 1 (Fig. 1; Col. 4, lines 10-14).  The generated hydrogen bubbles continues entering the reference electrolyte and into the sealed-off gas space above the reference electrolyte (Winsel, Fig. 1; Col. 4, lines 10-14), and thus inevitably increases the pressure in the sealed-off gas space above the reference electrolyte (Koslowski, Fig. 2: air-filled space 34), which inevitably results in the reference electrolyte continuously effluxes through the outlet due to the prevailing pressure (Koslowski, Fig. 2; ([0040] lines 2, 4-6).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Koslowski, and Winsel, and further in view of Willenberg (U.S. 5,968,288).
Regarding claims 6 and 16, Fernandez, Koslowski, and Winsel disclose all limitations of claim 1 as applied to claim 1.  Fernandez, Koslowski, and Winsel do not explicitly disclose the fluorine-containing compound is K3AlF6, the reaction the reaction medium contains fluoroaluminic acid at commencement of the precipitation reaction and the precipitation reaction is effected by addition of an aqueous potassium hydroxide solution to the reaction medium.
However, Willenberg teaches a method for the preparation of a mixture of potassium salts of complex aluminum fluorides (Col. 1, lines 51-53), provided for aqueous fluoroaluminic acid to be reacted in a precipitation stage (Col. 2, lines 4-6), for the resulting solid to be separated from the aqueous phase (Col. 2, lines 8-9).  Pure K3AlF6 may be used as potassium cryolite (Col. 2, line 54), which is added to the suspension produced in the precipitation stages for the resulting solid to be separated from the aqueous phase (Col. 1, lines 58-61).  Thus, Willenberg teaches a process for producing a fluorine-containing compound (Col. 1, line 67 to Col. 2 line 1: a mixture of potassium salts of complex aluminum fluorides) by a precipitation reaction (Col. 2, lines 4-5: reacted in a precipitation stage), wherein the fluorine-containing compound is precipitated from a reaction medium (Col. 2, lines 8-9: for the resulting solid to be separated from the aqueous phase), wherein fluorine-containing compound is K3AlF6. (Col. 2, line 54), the reaction medium contains fluoroaluminic acid (Col. 2, line 4: aqueous fluoroaluminic acid) at commencement of the precipitation reaction and the precipitation reaction is effected by addition of an aqueous potassium hydroxide solution to the reaction medium (Col. 2, line 30: preferably, potassium hydroxide is used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fernandez, Koslowski, and Winsel by substituting the fluorine-containing Na3AlF6 with K3AlF6 and substituting NaOH with potassium hydroxide (KOH) as taught by Willenberg because the process of combined Fernandez, Koslowski, and Winsel is a suitable method to precipitating a fluorine-containing compound and would be able to precipitate K3AlF6 from potassium cryolite using aqueous fluoroaluminic acid at commencement of the precipitation reaction by adding potassium hydroxide through precipitation (Col. 2, lines 4-9).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 16-18, and 21 have been considered but are unpersuasive.
Applicant argues Koslowski is silent on the use of a hydrogen gas diffusion electrode as a reference electrode (page 8, para. 2, lines 1-3), and Koslowski does not suggest the use of a hydrogen gas diffusion electrode which provides hydrogen gas (page 9, para. 2, lines 1-2); Koslowski is silent on the sealed-off gas space above the reference electrolyte (page 9, para. 2, lines 2-3), and Applicant concludes the space in the chamber would not be sealed by citing Koslowski para. [0040] (page 9, para. 2, lines 3-5).  Thus, Applicant distinguishes Koslowski with the claim reciting the hydrogen gas diffusion electrode is provided with hydrogen and the reference electrolyte continuously effluxes through the outlet of the electrochemical measuring chain (page 8, last para. to page 9, para. 1).  These arguments are unpersuasive because the prior art, Winsel, is now relied on to teach a hydrogen electrode used for reference electrode or pH measuring electrode (Winsel, Fig. 1; [Abstract] lines 1-6), and the hydrogen electrode consists of a platinum wire located in the tapered opening of a hydrogen tube 3 while its other end of the hydrogen tube is into the actual gas cell casing 7 (Fig. 1; Col. 2, lines 38-43), which supplies hydrogen in such a way that a small bubble occasionally escapes from the opening of the gas tube and into the electrolyte through the electrode 1 (Col. 4, lines 10-14).  By substituting the reference electrode of Koslowski with the hydrogen electrode as taught by Winsel, the escaped hydrogen bubbles into the reference electrolyte would necessarily increase the pressure of the sealed-off gas space above the reference electrolyte (Koslowski, Fig. 2: air-filled space 34; [0037] lines 13-15) and result in the reference electrolyte continuously effluxes through the outlet of the housing (Fig. 2: transfer 30) due to the prevailing internal pressure ([0040] lines 2, 4-6).
Regarding Applicant’s argument that the space in the chamber would not be sealed by citing para. [0040] of Koslowski (page 9, para. 2, lines 2-5), Applicant errs because Koslowski teaches a pressurized fluid is introduced into the chamber via an opening ([0040] lines 2-3), but this opening is not deemed to be the outlet of the housing as claimed.  Instead, the transfer (Fig. 2: transfer/diaphragm 30) is deemed to be the outlet as claimed.  Moreover, the disclosed opening through which the electrolyte is introduced does not suggest that the chamber above the electrolyte is not sealed during the operation of the electrochemical sensor.  Instead, Koslowski explicitly discloses there is a space 5 filled with gas, in particular with air, and the housing 2 is closed on the top in a liquid-tight and gas-tight manner; alternatively, the housing 2 can also be closed by a plug or melted shut (Fig. 1; [0037] lines 13-17).  Thus, the chamber containing the reference electrolyte as disclosed by Koslowski is sealed and deemed to be sealed-off gas space as claimed.
Applicant argues Fernandez teaches that the precipitations were done at different but constant pH values (page 9, para. 3, lines 4-5), and thus does not point to the monitoring pH during the course of a precipitation reaction wherein the pH changes over time (page 9, para. 3, lines 7-8).  This argument is unpersuasive because Fernandez teaches the effect of pH was further evaluated by neutralization of the combined Al3+ and water wash leachates with 2M NaOH (page 188, Col. 1, para. 1, lines 1-2), and different pH values affect the amount of the recovered fluoride (Fig. 7; page 188, Col. 1, para. 1, lines 3-4); and thus pH values were determined with a Thermo Orion combination pH electrode (page 184, Col. 1, para. 1, lines 3-5) during the precipitation reaction is to determine the optimal pH value for maximum fluoride recovery from Al3+ leachates (page 188, Col. 1, para. 1, lines 4-5).  Here, claim 1 does not recite monitoring of pH during the course of a precipitation reaction wherein the pH changes over time as argued.  Further, Fernandez teaches the precipitation reaction is gradual neutralization of Al3+ leachates with NaOH solution (page 183, Col. 1, last para., lines 1-2), suggesting that the precipitation cannot be done at constant pH values because the pH value of the reaction medium must increase with addition of NaOH solution.  Even if claim 1 recites monitoring the pH to be changed over time during the course of the precipitation reaction, it would be obvious to one of ordinary skill in the art to monitor the pH changing over time during the precipitation reaction by the pH electrode because the pH was adjusted with NaOH (page 184, para. 1, lines 7) and pH electrode is suitable to measure pH values to ensure the pH adjustment during the course of the precipitation reaction.
Regarding claim 1, 3, 6, and 16, Applicant argues Willenberg is silent on the determination of the pH value of the reaction medium and the use of an electrochemical measuring chain (page 10, para. 4), and the reaction system of Wyrsta does not comprise fluorine (page 11, para. 1, line 5).  This argument is unpersuasive because Willenberg and Wyrsta are not relied on to teach determination of the pH value using the electrochemical measuring chain or precipitation of fluorine-containing compound in this instant rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795